Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiettecatte (EP 0459323) in view of Gasser (DE 19711025).
	There is disclosed in Schiettecatte a pressure activated filtering assembly, comprising: a filter body 1 with a first internal vertical side (side wall) and a second external vertical side (outer face of side wall); a first surface 13 located within the filter body, the first surface including an opening 5; a gasket 12 surrounding the edge of the first surface, the edge of the first surface further disposed between the gasket and the opening; a filter 3 horizontally disposed within the filter body; a pressure-activated valve 14, 18 disposed within the first surface in alignment with the opening, wherein the valve is configured to be closed when the pressure in the filter 
	Gasser (figs. 11, 13) discloses that it is known in the art to make use of radially oriented standoff ridges 26 radially extending along a first surface of a filter body 25, and a gasket 24 between the first side of the filter body and the standoff ridges, wherein a filter 3 is located within the filter body upon the plurality of standoff ridges and the gasket.
	It would have been obvious to one skilled in the art to provide apparatus of Schiettecatte with the radially extending standoff ridges taught in Gasser, in order to improve drainage of a brewed beverage from the filter through an outlet hole in the filter body.
Allowable Subject Matter
Claims 1-9, 14-16, 19 and 20 are allowed.
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive. 

It is the opinion of the examiner that the ridges taught in Gasser would provide further support for the filter of Schiettecatte. Thus, preventing a collapse of the filter and an improved drainage ability therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761